I concur in the opinion of Mr. Justice MOFFAT. It must be admitted that the ordinance provision with respect to insurance is vague and indefinite. As now worded it bears the construction that the proceeds from insurance in case of loss would be used solely for the purpose of retiring bonds. As so construed, the provision is clearly open to the objections urged against it and for the reasons stated by Mr. Justice MOFFAT the writ should be made permanent. I see no objection, however, to the carrying of insurance for the protection of the system or any part thereof against fire, earthquake, or other hazard, where the premiums are payable from the operation and maintenance fund and the proceeds in case of loss are subjected to the rehabilitation of the system or the parts thereof damaged or destroyed. By this arrangement the city as well as the bondholders would be amply protected.